260 S.W.3d 427 (2008)
Victor Benjamin BALLEW, Movant/Appellant,
v.
STATE of Missouri, Respondent.
No. ED 89635.
Missouri Court of Appeals, Eastern District, Division Two.
August 12, 2008.
Maleaner Harvey, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Cory Lee Atkins, Asst. Atty. Gen., Jefferson City, MO, for respondent.
Before ROY L. RICHTER, P.J., LAWRENCE E. MOONEY and GEORGE W. DRAPER III, JJ.

ORDER
PER CURIAM.
Victor Ballew appeals the motion court's denial of his Rule 24.035 motion for post-conviction relief. An opinion would have no precedential value. We have furnished the parties with a memorandum, for their information only, setting forth the reasons for our decision. We affirm. Rule 84.16(b)(2).